DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to the application 16/915,176 filed on 12/27/2021.
Status of Claims:
Claims 1-2 are pending in this Office Action.
Claim Rejections - 35 USC § 112
Rejections applied to claims 1 and 2 in the previous office action under 35 U.S.C. 112(b) are withdrawn due to the Applicant’s corrections.
Response to Arguments
Applicant’s arguments filed in the amendment filed 12/27/2021 regarding to arguments on claims 1 and 2 are not persuasive.
Regarding claims 1 and 2: 
Regarding claims 1,6, and 13, the applicant argued that the cited arts fail to teach “the search results comprising temporospatial information, the relationships comprising a temporospatial dimension generated from the temporospatial information…and the risk value being based in part on a temporospatial comparative analysis of the temporospatial dimension of the ontological database”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Chee discloses “Fig. 6& [0053]: In view of the above, a corpus graph 600 as generated by the SEER application 220 will now be described with reference to FIG. 6. FIG. 6 illustrates an example of establishing possible experts for projects based on risk- and technology concept association. As illustrated, the SEER application 220 extracts risk- and technology-concepts from Project E, via the process flow 300. These Project E risk-concepts include training, technology replacement, roadmap, schedule, project scoping, contract extension, morale etc. and are associated with Project E as illustrated by lines 605. The technology concepts may include, for example, application products and mobile device management. Similarly, the SEER application 220 extracts risk- and technology-concepts from Project F, via the process flow 300. These Project F concepts include technology replacement, contract, environment, training, SAP etc. and are associated with Project F as illustrated by lines 610. Further, the SEER application 220 identifies that Project F has the associated experts of Expert A, Expert B, and Expert C, as illustrated by lines 611. Once the corpus graph 600 is constructed, the SEER application 220 identifies project-expert relations within the corpus graph 600; thereby utilizing the common risk concepts of technology replacement, training, application products, mobile device management, etc. to suggest 615 Expert A, Expert B, and Expert C as possible expert resources for Project E.” The system of Chee identifies risks within concepts of each project that is worked by certain experts. The system then interconnects similar concepts that are flagged as “risk” under projects that worked by the same experts based on the identified risks that are done by the experts. This creates a common risk concepts in an environment wherein the risks are identified based on a similar space such as common experts and the relations between the risks can be changed overtime “the search results comprising temporospatial information, the relationships comprising a temporospatial dimension generated from the temporospatial information…and the risk value being based in part on a temporospatial comparative analysis of the temporospatial dimension of the ontological database”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lastra Diaz et al. (US PGPUB 20160179945) “Lastra Diaz” in view of Chee et al. (US PGPUB 20160071035) “Chee”.
Regarding claim 1, Lastra Diaz teaches a system comprising: a computing device comprising a memory, a processor, and a data storage device; 5a semantic query analyzer comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions cause the computing device to ([0304]): receive a natural language query ([0282]:  A computer system receives , a semantically annotated query including a set of semantic annotations to individuals or classes within a determined populated base ontology…[0287]: In a preferred embodiment the retrieving method may further comprise receiving, by the computer system, an input query in natural language); process the query through a natural language processing engine to extract a context of the 10query ([0287]: The computer system converts  the input query into the semantically annotated query with regard to the populated base ontology. Thus, the system convert or extract context from the query to an understandable form); and send the query and the context to an ontological database generator ([0283]: The system embeds the semantically annotated query in a semantic representation space of an ontology-based IR model that uses a metric space for the representation of the indexed information units, the semantically annotated query being embedded as a set of weighted-mentions to individuals or classes within the populated base ontology); an ontological database generator comprising a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions cause the computing device to: 15receive the query and the context; conduct at least an Internet search for information related to the query and the context using a web scraper tool to ([0050]: The use of any sort of vector space models is omnipresent in all sorts of information retrieval (IR) models for all sorts of web and data search engines… As the VSM models, the proposed invention can be applied in the context of any natural language processing (NLP) application where any sort of semantic space is used, among we can cite: web search system (Internet search), any sort of IR system for text indexing and retrieval, cross-language information retrieval systems, automatic text summarization systems, text categorization and clustering, question answering systems, and word disambiguation among others); generate an ontological database of relationships from the search results ([0431]: In step 1512 the retrieval and ranking of the relevant indexed information units (documents), with respect to the input query, is performed. The retrieval and ranking is based in the Hausdorff distance among the query and the indexed units. The ranking d.sub.D is defined by the Hausdorff distance (dH) between the representation of the query (step 1510) and the representation of every indexed document. Thus, relationships between the search results and the queries are analyzed and generated ); 20a directed computational graph module comprising a first plurality of programming instructions stored in the memory of, and operating on the processor of, a computing device, wherein the first plurality of programming instructions, when operating on the processor, cause the computing device to: analyze the ontological database for query-related information, the query-related information 25comprising entities, locations, and topics associated with the subject ([0437]: In step 1610 the same automatic semantic annotator used in the query process (in step 1506 of FIG. 15) is used to identify the mentions to individuals and classes (information related to entities and topics associated with the subject) which are present in the populated base ontology. The semantic annotation step 1612 produces a set of semantic annotations plus its frequency within the input document. [0438] A first indexing step 1616 has as main aim the storing of the index form (information related to location associated with the subject), defined by a set of static semantic weights (normalized frequency of the mentions), into the repository 1518 of the indexed information units); create a weighted and directed knowledge graph, the weighted and directed knowledge graph comprising nodes representing the entities, locations, and topics associated with the subject 66and edges representing the relationships to the nodes in relation to the subject or the associated nodes ([0440]: An automatic semantic annotator identifies mentions to classes and individuals according to the conceptual model defined by the base ontology. The indexing system computes the embedding of the document in the representation space, which consists in a collection of normalized weighted-mentions to the classes and individuals stored within the base ontology. The collection of tuples (node type, node identifier, static weight) defines a whole index for each unit indexed by the system. The indexing system stores the index form for the inserted document in the indexing repository, updates the populated ontology to store the new individuals, to annotate the classes and individuals with back references to the indexed units, and to update the joint probabilities and IC-values of the individuals. It is important to note that the IC-values for the edges linking the classes are static, and their value has been already computed in the pre-processing step described in FIG. 14.), 
Lastra Diaz does not explicitly teach store the ontological database on the non-volatile data storage device; wherein: each node is assigned a risk value based on relationships in the ontological database; and each edge is assigned a probability of influence between the nodes to which it is 5connected; and a risk rating engine comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third plurality of programming instructions cause the computing device to: apply a graph analysis algorithm to identify a plurality of paths within the directed graph; 10iterate over the nodes and edges in each identified path to determine a probability of occurrence and risk impact associated with that path; and assign a risk rating to each path identified, based on the probability of occurrence and risk impact associated with that path; and the search results comprising temporospatial information,… the relationships comprising a temporospatial dimension generated from the temporospatial information…and the risk value being based in part on a temporospatial comparative analysis of the temporospatial dimension of the ontological database.
Chee teaches and store the ontological database on the non-volatile data storage device ([0019]: Computer readable storage mediums may be a tangible device that retains and stores instructions for use by an instruction execution device. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM),); wherein: each node (Abstract & [0042]: The system relates to enabling risk management to a social enterprise enabled risk management system and method that receives data from a plurality of sources in a plurality of forms, searches the data to identify business risks… The system contains a graph where the edge weight is a function of a classifier confidence, probability, and frequency of term occurrence. The graph is a bipartite graph with project nodes forming one partition, and risk-technology-client-expert nodes forming the other partition. The edges connecting nodes are weighted, with weights representing the probability that the connection has been correctly inferred; for example, a project node and a risk node may be connected by an edge, whose weight represents the probability the risk concept has been correctly identified as being a risk factor in the project); and a risk rating engine comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third plurality of programming instructions cause the computing device to: apply a graph analysis algorithm to identify a plurality of paths within the directed graph ([0045]: The system identifies project-project relations (paths) within the corpus graph; at block 415, identifies project-expert relations within the corpus graph; and identifies, at block 420, predicted risk relations within the corpus graph. That is, the SEER application by identifying, through the graph, past projects with similar risks and/or technologies, the relation inference module 224 identifies experts who may be able to help based on past projects given a current project of interest. Thus, paths with predicted risks are identified within the graph); 10iterate over the nodes and edges in each identified path to determine a probability of occurrence and risk impact associated with that path; and assign a risk rating to each path identified, based on the probability of occurrence and risk impact associated with that path ([0046]: The node similarity metric computes the stationary probability distribution, or an approximation thereof, for a random Markov walk on the graph from the current project, with edge-following probabilities being functions of a node type and degree of each node. The stationary probability computed for the other project nodes are then used to yield a coarse ranking of their relatedness to the current project node. Further, the relation inference module 224 may utilize other ranking layers such as ranking based on weighted intersections of neighbor sets between project nodes, and/or point-wise data, along with mutual information, to find a finer ranking of past projects with similar profiles. Similarly, at block 415, the relation inference module 224 may find experts who have worked on similar types of projects in the past based on the mechanisms itemized by the block 410. In an embodiment, finding experts by the relation inference module 224 includes finding the expert nodes that are most related to the current project node via metrics, such as the stationary probability distribution metric, weighted intersections, point-wise mutual information, etc. To yield predicted risk relations, the relation inference module 224 (block 420) may discover a likely to occur risk (probability of occurrence and risk impact) in a given risk/technology profile by utilizing point-wise multi-information with conditional independence assumptions); the search results comprising temporospatial information,… the ([0053] The system generates a corpus graph for example to establish possible experts for projects based on risk- and technology concept association (the risk value being based in part on a temporospatial comparative analysis). These Project E risk-concepts (risk) include training, technology replacement, roadmap, schedule, project scoping, contract extension, morale etc. and are associated with Project E as illustrated by lines 605. The technology concepts may include, for example, application products and mobile device management. Similarly, the SEER application 220 extracts risk- and technology-concepts from Project F, via the process flow 300. These Project F concepts include technology replacement, contract, environment, training, SAP etc. and are associated with Project F as illustrated by lines 610. Further, the SEER application 220 identifies that Project F has the associated experts of Expert A, Expert B, and Expert C, as illustrated by lines 611. Once the corpus graph 600 is constructed, the SEER application 220 identifies project-expert relations within the corpus graph 600; thereby utilizing the common risk concepts of technology replacement, training, application products, mobile device management, etc. to suggest 615 Expert A, Expert B, and Expert C as possible expert resources for Project E. Thus, the system marks the common risks identified for the experts and the risks can be considered as temporospatial because the risks are identified based on a similar space such as common experts and the relations between the risks can be changed overtime due to the expert’s involvement with concepts in their projects. Thus, the identified risks can fluctuate over time based on the experts and their concepts).   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Chee teachings in the Lastra Diaz system. Skilled artisan would have been motivated to incorporate assigning risk ratings to a graph taught by Chee in the Lastra Diaz system to make it more efficient to identify business risks, and summarizes the business risks for user review, as recognized by Chee (Abstract). This close relation between both of the references highly suggests an expectation of success.
Regarding claims 2, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153